





CITATION:
Ajax Unisex Salon & Spa
          Inc. v. Ezer Professional Corporation, 2011 ONCA 718



DATE: 20111115



DOCKET: C53586



COURT OF APPEAL FOR ONTARIO



MacPherson, LaForme JJ.A., and Hackland J. (
ad hoc
)



BETWEEN



Ajax Unisex Salon & Spa Inc. and Jenny Tran



Clients (Appellants)



and



Ezer Professional Corporation



Solicitor (Respondent)



Yan David Payne, for the appellants



Gary Luftspring, for the respondent



Heard:
November 15, 2011



On appeal from the order of Justice Glenn A. Hainey of the
          Superior Court of Justice dated March 14, 2011.



APPEAL BOOK ENDORSEMENT



[1]

On consent, the appeal is resolved as follows:

(1)

The motion judge erred by
    concluding that Master Glusteins order had to be set aside before he had
    jurisdiction to proceed with the motion.  This is because Echlin J.s order in
    effect superseded Master Glusteins order and presaged the matter coming before
    a superior court judge like Hainey J.

(2)

The corporate client can
    proceed directly to an assessment of its account.

(3)

Ms. Tran cannot proceed to
    an assessment of the same account.

[2]

The appeal is allowed on this basis.

[3]

The appellant is entitled to its costs of the appeal fixed at $8000
    inclusive of disbursements and HST.  The $4000 in costs awarded below is set
    aside.

[4]

The material in the record relating to third party health records is
    ordered to be sealed.


